Title: From James Madison to Samuel Smith, 27 August 1807
From: Madison, James
To: Smith, Samuel



Dear Sir
Orange Court House Aug 27. 1807

Your favor of the 20th. has been forwarded to me from the office of State, whence an imperfect answer was given.  The Amn. intercourse act was never recd. from London; nor did I ever get a sight of it.  There is much confusion, and some contradiction in the accts. relating to our affairs as republished from British papers.  Having for a long time been without official information, I am unable to throw any light on the subject.  I need not say that your request would readily have been complied with, if the means had been in my possession.  I am Dr. Sir Yr. friend & Servt.

James Madison

